Porter, J.
delivered the opinion of the court, .This is an action of slander. The plaintiff alleges, the defendant spoke the following false, scandalous and malicious words of him: “Lawrence H. Moore has testified to a lie in open court, in April last, in a suit wherein I was plaintiff, and William Allen was defendant, and by God I’ll kill him for it!”
The defendant denies he ever threatened to kill the plaintiff, but admits he spoke the other words charged in the petition, and avers they are true.
The case was submitted to a jury in the court below, who found a verdict in favor of the plaintiff for $250. The defendant made an unsuccessful attempt to obtain a new trial; and judgment being rendered m conformity with the verdict, he appealed.
The evidence is contradictory. The weight ©f it is, perhaps, with the defendant, if no attention was to be paid to the oath the plaintiff swore on the trial of the cause, in which it was alleged he committed perjury. But what is stated by a witness, is presumed to be stated^ *539truly, until the contrary is shewn; and it re-J , ■ quires stronger evidence to establish the hood of what he has said, than it would to prove the incorrectness of an assertion made without the solemnity of an oath. In this case the only witness* who directly contradicts Moore, is Stewart, and though the others do state circumstances, tending rather to corroborate his testimony, than that given by the plaintiff, yet, what they state is not sufficiently strong to authorise us to depart from the rule we have so often recognized in relation to verdicts.
Ripley and Conrad for the plaintiff, Chris*ty for the defendant.
- It is therefore ordered, adjudged and decreed, that the judgment of the district court be affirmed with costs.